UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4287


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONYAL LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00231-JAB-3)


Submitted:   October 28, 2014             Decided:   November 4, 2014


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey A. Carpenter IV, THE LAW OFFICES OF HA (ALEC) CARPENTER
IV, Greensboro, North Carolina, for Appellant. Kyle David
Pousson, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tonyal        Locklear        appeals          his        conviction       and

thirty-three month sentence imposed following his guilty plea to

possession of counterfeit federal reserve notes, in violation of

18 U.S.C. § 472 (2012).             On appeal, Locklear’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating    that    there    are     no   meritorious        issues      for    appeal   but

questioning whether the district court abused its discretion in

(1) denying Locklear’s request for a sentence at the bottom of

the    Guidelines     range,      and    (2)    declining         to   order    that    the

sentence     be    served      in    the       North    Carolina         Department     of

Corrections, concurrently with his undischarged state sentence.

Locklear was notified of his right to file a pro se supplemental

brief but has not done so.               The Government has declined to file

a response brief.       For the reasons that follow, we affirm.

             We    review    Locklear’s         sentence      for       reasonableness,

applying “a deferential abuse-of-discretion standard.”                            Gall v.

United States, 552 U.S. 38, 41 (2007).                       We “must first ensure

that   the   district       court    committed         no   significant        procedural

error,” including improper calculation of the Guidelines range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,     and   inadequate       explanation        of   the    sentence      imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).

                                           2
             If    we    find        no       procedural       error,   we     examine    the

substantive reasonableness of a sentence under “the totality of

the circumstances.”          Gall, 552 U.S. at 51.                  The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

the goals of sentencing.                  See 18 U.S.C. § 3553(a).               We presume

that a within-Guidelines sentence is substantively reasonable,

and the defendant bears the burden to “rebut the presumption by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                       United States v. Montes-Pineda,

445 F.3d 375,      379   (4th     Cir.        2006)     (internal       quotation    marks

omitted).

             Counsel first questions whether the court abused its

discretion        in    imposing          a     sentence     of    thirty-three     months,

instead of the thirty-month sentence he requested.                              We conclude

Locklear has failed to rebut the presumption of reasonableness

accorded his within-Guidelines sentence.                          See id.

             Turning to Locklear’s request that his sentence run

concurrently with the state sentence he was already serving, “if

a term of imprisonment is imposed on a defendant who is already

subject to an undischarged term of imprisonment, the terms may

run concurrently or consecutively.”                        18 U.S.C. § 3584(a) (2012);

see U.S. Sentencing Guidelines Manual (“USSG”) § 5G1.3(c).                                The

court   is    required        to          consider       the      § 3553(a)     factors    in

determining        whether      to        run     the    sentences      consecutively       or

                                                  3
concurrently.         18 U.S.C. § 3584(b).                  The Guidelines commentary

also     enumerates        a      series        of       factors       relevant       to     this

determination.              USSG      § 5G1.3            cmt.        n.3(A).          Specific

consideration         of   these     factors,            while       recommended,       is     not

required by either statute or § 5G1.3(c).                            See United States v.

Nania,    724 F.3d 824,    838     (7th      Cir.      2014);     see    also      United

States v. Rodriguez, 715 F.3d 451, 451-52 (2d Cir. 2013), cert.

denied, 134 S. Ct. 1042 (2014).

              Here,      the   court          complied      with      its     obligation       to

consider the § 3553(a) factors.                      While the sentencing court did

not     specifically        address        the       USSG       § 5G1.3       factors,       this

information was before the court when it sentenced Locklear, and

we perceive no error.

              Finally,      with    regard          to   Locklear’s       request       that   he

serve his sentence in the North Carolina Department of Adult

Corrections,       the     Bureau        of     Prisons        has     sole     authority      to

determine whether a federal prisoner’s sentence is to be served

in federal or state court.                      See 18 U.S.C. § 3621(b) (2012);

Tapia    v.     United     States,       131     S.      Ct.     2382,      2390-91     (2011).

Therefore, this claim entitles Locklear to no relief.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Locklear’s conviction and sentence.                                      This

court requires that counsel inform Locklear, in writing, of the

                                                4
right to petition the Supreme Court of the United States for

further review.     If Locklear requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Locklear.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5